Citation Nr: 1401860	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not begin in service, is not causally related to his military service and sensorineural hearing loss was not compensably disabling within one year following separation from active duty.  

2.  The Veteran's tinnitus is not causally related to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in, or aggravated by, his military service, and sensorineural hearing loss is not presumed to be related to military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The Veteran's tinnitus was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In May 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in October 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims service connection for hearing loss and tinnitus due to noise exposure associated with his work as a construction specialist in Vietnam.  In a September 2010 VA examination, objective testing revealed bilateral hearing loss as defined by 38 C.F.R. § 3.385:

Puretone Threshold


500
1000
2000
3000
4000
Left
25
25
35
80
95
Right
30
25
40
70
80

In the examination, the Veteran also claimed that he experienced bilateral tinnitus.  Tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  Thus, the Veteran currently has both bilateral hearing loss and tinnitus.  

In a November 2012 statement, the Veteran asserted that while in Vietnam, he was exposed to noise from bulldozers and explosives.  As the Veteran's DD-214 confirms that he worked as a combat engineer, the Board concedes that he experienced noise exposure while in service.  The Veteran's in-service noise exposure, however, is unrelated to his current hearing loss and tinnitus.  The September 2010 examiner opined that his tinnitus and hearing loss were not caused by or a result of his military service, even though she conceded that he had in-service noise exposure.  She reasoned that his service treatment records showed normal auditory thresholds at entrance and separation and no significant decrease in auditory thresholds during service.  The examiner opined that the Veteran's hearing loss was most likely due to his significant post-military noise exposure working in noisy factories.  Moreover, his tinnitus was likely a symptom associated with his hearing loss and therefore also unrelated.  

The Veteran's service treatment records support the examiner's opinion.  In July 1965, the Veteran reported no problems associated with hearing and the examiner noted normal ears.  In September 1966, the Veteran again reported no hearing-related problems and the examiner noted normal ears.  Objective testing revealed hearing within normal limits:

Puretone Threshold


500
1000
2000
3000
4000
Right
10 (25)
0 (10)
0 (10)
-
10 (15)
Left
10 (25)
0 (10)
0 (10)
-
25 (30)

(Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards and are in parentheses.)

Although a June 1967 service treatment record noted an earache, in a September 1968 separation examination, the Veteran reported no previous problems related to hearing.  The examiner also noted normal ears and objective testing again revealed hearing within normal limits:

Puretone Threshold


500
1000
2000
3000
4000
Right
5
0
0
0
0
Left
0
0
0
0
10

In his notice of disagreement, the Veteran argued that his tinnitus might instead be due to the antimalarial drugs he had been required to take while in service.  In connection with this allegation, in July 2012, VA attempted to obtain an opinion from an audiologist but she stated that she did not have the requisite expertise to make such a determination.  Therefore, in September 2012, VA obtained an opinion from a ear disease specialist.  The specialist opined that it was less likely than not that the Veteran's tinnitus had been caused by exposure to chloroquine and primaquine because such symptoms occur immediately during and after taking the medication.  Moreover, ototoxicity would be more likely in patients receiving therapeutic doses, rather than lower doses used for prophylaxis.  Thus, since the Veteran had received lower doses used for prophylaxis and did not experience symptoms until after military service, ototoxicity was unlikely.  

In spite of the above, the Veteran insists that his hearing loss and tinnitus are related to service.  In a November 2012 letter, the Veteran's sister also asserted that his hearing disorders are related to service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Similarly, his sister is competent to report that she noticed that the Veteran had difficulty hearing after he returned from service.  However, neither is competent to diagnose or determine the etiology of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). Significantly, both statements are inconsistent with the service treatment records showing normal hearing.  Id.  Moreover, both the Veteran's claim and his sister's letter were submitted more than 40 years after the Veteran left service.  Maxson v. West, 12 Vet. App. 453, 459 (1999).  Therefore, the Board finds that the Veteran and his sister's lay statements are entitled to little probative value.  As such, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss or tinnitus were incurred in, or related to, his military service.  38 C.F.R. §§ 3.303, 3.304.  As the first diagnosis of tinnitus and hearing loss appears in the September 2009 VA examination, the Board also finds that sensorineural hearing loss did not manifest to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  For the same reason, there is no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


